BUMB, United States District Judge:

     This matter comes before the Court upon lead plaintiff

Richard Roschke’s motion to appoint lead counsel in the above-

captioned putative class action [Dkt. No. 8].   For the reasons

set forth below, the Court will grant Roschke’s motion to

approve his selection of Glancy, Prongay & Murray LLP (“GPM”)

as lead counsel with Carella, Byrne, Cecchi, Olstein, Brody &

Agnello, P.C. (“Carella”), as liaison counsel for the proposed

class.

     I.   Factual and Procedural Background

     On February 14, 2018, the Court consolidated the three

above-captioned class action lawsuits [Dkt. Nos. 16, 17],

brought on behalf of individuals and entities (the

“Plaintiffs”) that acquired Eco Science Solutions, Inc., (“Eco

Science” or the “Company”) securities between December 2, 2016

and May 19, 2017 (the “Class Period”) against Eco Science and

individual defendants Jeffrey Taylor, Don Lee Taylor, and

Gannon Giguire (the “Individual Defendants,” and collectively

with Eco Science the “Defendants”).

     In the same February 14, 2018 Order and Opinion, the Court

granted Roschke’s motion to be appointed lead plaintiff, but

reserved its decision on the appointment of lead counsel for

the putative class pending additional briefing from Roschke

regarding the reasonableness of his selected counsel [Dkt. Nos.

                               2 
 
16, 17].   On March 2, 2018, Roschke filed supplemental briefing

addressing this issue [Dkt. No. 18].

     II.   Analysis

     The Private Securities Litigation Reform Act (“PSLRA”)

provides that “[t]he most adequate plaintiff shall, subject to

the approval of the court, select and retain counsel to

represent the class.” 15 U.S.C. § 78u–4(a)(3)(B)(v). As the

Court previously found that Roschke is the most adequate

plaintiff, the Court reviews his selection of Glancy Prongay &

Murray LLP as lead counsel and Carella, Byrne, Cecchi, Olstein,

Brody & Agnello, P.C. as liaison counsel for the proposed

class.

     Courts “should generally employ a deferential standard in

reviewing the lead plaintiff's choices.” In re Cendant Corp.

Litig., 264 F. 3d 201, 274 (3d Cir. 2001). Courts are not,

however, a rubber-stamp for plaintiffs’ selection of counsel,

and an inquiry into “whether the lead plaintiff's selection and

agreement with counsel are reasonable on their own terms” is

necessary. Id. at 276. In making this inquiry, courts are

instructed to consider, among other things,

     1) the quantum of legal experience and sophistication
     possessed by the lead plaintiff; (2) the manner in
     which the lead plaintiff chose what law firms to
     consider; (3) the process by which the lead plaintiff
     selected its final choice; (4) the qualifications and
     experience of counsel selected by the lead plaintiff;
     and (5) the evidence that the retainer agreement
     negotiated by the lead plaintiff was (or was not) the
                                3 
 
     product of serious negotiations between the lead
     plaintiff and the prospective lead counsel.

Id. “[A]t bottom, the ultimate inquiry is always whether the

lead plaintiff's choices were the result of a good faith

selection and negotiation process and were arrived at via

meaningful arms-length bargaining.” Id.

     In this case, Roschke’s declaration suggests that he is a

sophisticated plaintiff who made a carefully considered and

informed decision to select lead counsel. In addition to

participating in several class action lawsuits as a class

member, Roschke had a long career with a major company, holds

three masters degrees, including two in business

administration, and has been managing his own personal

investment portfolio for approximately fifteen years. [Dkt. No.

18-1, ¶ 2]. According to Roschke, he researched and compared

approximately 7 or 8 different plaintiffs’ securities law

firms. [Id., ¶ 3]. After identifying GPM as his preferred

option, due to its experience and success, Roschke spoke to

lawyers at GPM, reviewed the retainer letter, and decided to

hire the firm. [Id., ¶¶ 4-6].

     The Court has reviewed the resumes of both law firms

retained by Roschke and finds that both firms have considerable

experience and expertise in securities litigation. Roschke’s

supplemental brief states that GPM retained Carella as liaison

counsel, among other reasons, for assistance on “navigation of
                                4 
 
the New Jersey court system, generally.” [Dkt. No. 18, p. 6].

The supplemental brief further explains that GPM will rely upon

Carella for advice on local rules within the District of New

Jersey and to file documents. [Id.]. Given the described

division of labor, the Court finds that the anticipated

relationship between lead and liaison counsel is appropriate.

       After reviewing the supplemental briefing and Roschke’s

declaration, the Court is satisfied that “lead plaintiff's

choices were the result of a good faith selection and

negotiation process and were arrived at via meaningful arms-

length bargaining.” In re Cendant Corp. Litig., 264 F.3d at

276.

       III. Conclusion

       For the foregoing reasons, the Court grants Roschke’s

motion to appoint GPM and Carella as lead and liaison counsel,

respectively.   An accompanying Order shall issue on this date.



                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge

DATED: November 7, 2018




                                 5 
 
